Citation Nr: 1510223	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan

The Veteran appeared at a Video Conference hearing before a Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is in the Veteran's file.  

In April 2014, the Board remanded the claim for further development.  

In the interim, the VLJ who presided over the March 2013 hearing retired.  A December 2014 letter notified of the Veteran of his right to have another hearing before a VLJ who would ultimately decide this appeal.  The Veteran was informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing.  As more than 30 days have passed, the Board will proceed accordingly.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in January 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for entitlement to a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

He was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of his claim, in the January 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA treatment and VA examinations reports.  Moreover, statements from the Veteran, his spouse, his mother-in-law and a co-worker in support of his claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board recognizes that the Veteran reported receiving Social Security Administration (SSA) retirement benefits at the most recent June 2014 VA examination.  While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim.  Id.  However, in the instant case, as the Veteran has clearly reported that he is receiving retirement benefits as opposed to disability benefits, any extant Social Security records do not have a reasonable probability of helping to substantiate the Veteran's claim, and are therefore not relevant.  Golz, 590 F.3d 1317.  As such, VA had no obligation to obtain any Social Security records.  38 C.F.R. § 3.159(c).

In April 2014, the claim was remanded to afford the Veteran a new VA examination to determine the current severity of the service-connected diabetes mellitus, including peripheral neuropathy and the effect that his diabetes mellitus had on his ability to secure or follow a substantially gainful occupation.  The Veteran was afforded VA examinations with opinions in June 2014.  As the VA examinations were prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an opinion, complete with rationale, the Board finds that the opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); and Dyment v. West, 13 Vet. App. 141 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the presiding VLJ identified the issue on appeal and the Veteran provided testimony related to the issue.  The VLJ also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria & Analysis

The Veteran is seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) , for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, the Veteran's combined total evaluation for compensation is 90 percent.  He is service-connected for accidental gunshot wound to left forearm, evaluated as 50 percent disabling; posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling; pseudophakia right eye due to cataract surgery associated with type II diabetes mellitus evaluated as 30 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; ischemic heart disease evaluated as 10 percent disabling; mild diabetic peripheral neuropathy of the bilateral lower extremities associated with type II diabetes mellitus, each evaluated as 10 percent disabling; and erectile dysfunction associated with PTSD evaluated as 0 percent disabling.  He clearly meets the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The Board must next determine whether the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  

On June 2009 peripheral nerves examination, the examiner indicated that the Veteran was left hand dominant; however, due to an in-service injury to his left arm he had been using his right upper extremity more often.  The examiner indicated that due to the Veteran's (nonservice-connected) carpal tunnel, his right hand would fall asleep and he had difficulty with manipulating small objects with fingers of the right hand.  The Veteran reported that he worked full-time as a mail sorter at the post office and did not miss any days form work during the past 12 months.  

On his December 2009, application for increased compensation based on unemployability, the Veteran reported that he worked 40 hours a week as a clerk with the United States Postal Service (USPS) from February 19, 1983 to October 31, 2009.  He reported that he left his last job because of his disability.  Specifically, he claimed that his type II diabetes mellitus, peripheral neuropathy, and pseudophakia of the right eye prevented him from securing or following any substantially gainful occupation.  

On January 2010 VA Mental Disorders examination, the examiner noted that the Veteran retired from the post office in October 2009 due to age and duration of work and medical (physical) issues.  When asked about occupational impairment, he stated he had always been in a job where he worked alone, so that he did not have to worry about getting overwhelmed with others.  He indicated that his decision to apply for total unemployability was based on his current problems, his diabetes, and the side effects of his medications (overly fatigued), rather than due to his anxiety.  He claimed that he had "been liv[ing] with this for forty years," and that he had "learned to live with it..."  The examiner determined that there was not total occupational and social impairment due to symptoms of his mental disorder.  The examiner also specifically indicated that the Veteran did not exhibit mental deficiencies in relation to work.  

In February 2010, the Veteran was afforded diabetes mellitus, genito-urinary, peripheral nerves, and eye examinations.  On his February 2010 VA eye examination, the Veteran indicated that he retired in October 2009 due to his age or duration of work.  In regards to his right eye pseudophakia, the examiner determined that there were no significant effects on the Veteran's usual occupation or daily activities because the Veteran was without complaints and was doing well with his current visual status.  

On the diabetes mellitus portion of the examination, the Veteran reported that he worked at the post office for 26 years until he electively retired three and a half months ago.  The examiner found that the Veteran was able to gain and maintain employment.  The examiner noted that the Veteran's diabetes mellitus had improved with his present medical regiment.  The examiner determined that the Veteran's diabetes mellitus did not impact his physical or sedentary employment.  

On the genito-urinary examination, the examiner determined that there were no significant occupational effects regarding the Veteran's erectile dysfunction.  The examiner specifically noted that the Veteran's erectile dysfunction did not prevent him from gaining and maintaining gainful employment.  The examiner reasoned that the Veteran worked for general motors for 10 years and electively retired from the post office after 26 years of service.  His erectile dysfunction did not impact physical or sedentary employment.  

Regarding the peripheral nerves, the examiner determined that there were no significant occupational effects regarding the Veteran's peripheral neuropathy.  The examiner added that the Veteran's median and sciatic nerve discomfort did not prevent the Veteran from gaining and maintaining employment.  The examiner reasoned that there was no functional motor or sensory deficit, and that the Veteran worked for general motors for 10 years and electively retired from the post office after 26 years of service.  The examiner also determined that the Veteran's left forearm was a well-healed GSW with no residual functional deficit.  

On September 2010 VA heart examination, the examiner determined that there were no effects on usual occupation or resulting work related problems due to heart disease.  The examiner previously noted that the Veteran worked as a clerk at a post office doing mail processing and took an early buy out option in 2009.  

Information from the USPS regarding leave and separation showed that the Veteran was authorized to voluntarily retire under an early out option.  

In his April 2011 Notice of Disagreement, the Veteran claimed that left his last job approximately three years prior to when he originally planned to retire due to complications from his diabetes mellitus.  He stated that he accepted and early out option to avoid possibly getting terminated due to being too tired to go to work.  

In a May 2012 statement, G.K. reported that he had known and worked with the Veteran for approximately 27 years.  The Veteran and G.K. became union stewards on the same tour, which allowed them to work closely together around seven or eight years ago.  G.K. reported that the Veteran's diabetes made him tired and he appeared as if he did not get enough sleep.  The Veteran had trouble walking or standing for extended periods of time.  He worked less often on the floor and more often with union business, so that he could rest his legs.  When the USPS offered a buy out for anyone eligible to retire, the Veteran indicated that he was going to retire because his legs could no longer tolerate the work room floor.  G.K. suggested that the Veteran's health prevented him from working longer.   

In a November 2012 statement, the Veteran's representative indicated that prolonged standing would be extremely challenging for the Veteran due to peripheral neuropathy in the lower extremities and his other disabilities.  The representative stated the Veteran was forced to accept an early retirement from the USPS where he worked at parcel post distribution machine.  The representative claimed that although the Veteran worked with these disabilities earlier in his lifetime, the progression of his service connected disabilities have now made it impossible to secure gainful employment.  The representative indicated that the severity of the Veteran's service connected disabilities have made it impossible for him to retrain for another career.

In a February 2013, statement, the Veteran's wife reported that she met her husband in 2005, when his diabetes was controlled with pills and exercise.  She stated that in 2008, his doctor switched him to insulin.  She noticed that he was tired more often and would tell her that his legs hurt him.  He used his sick leave/annual leave due to these symptoms.  She stated that in 2008, the pain became more severe and he was diagnosed with hurtful myopathy due to his diabetes.  In 2009, he took an early buy out option due to his health issues.  

In a March 2013 statement, F.H., the Veteran's mother-in-law reported that she has known the Veteran since 2000.  In 2009, her daughter told her that he was going to take an early out option at work due to his health problems.  She reported that he even quit the honor guard due to pain form standing for long periods of time.  

In March 2013, the Veteran testified that his diabetes mellitus, diabetic peripheral neuropathy of the left lower extremity, and diabetic peripheral neuropathy of the right lower extremity render him unemployable.  He indicated that his other service-connected disabilities did not cause him to lose any time at work.  His representative indicated that regarding the gunshot wound to the Veteran's left forearm, his fingers lacked dexterity and he could not lift or rotate his arm without lifting his entire shoulder.  The representative stated that even a simple task or a simple job that involved a sedentary lifestyle was out of the question as well.

The Veteran's eyes, diabetes mellitus, ischemic heart disease, male reproductive system conditions, and peripheral neuropathy were evaluated by VA examiners in June 2014.  An examiner noted that the Veteran's (dominant) left hand was wounded, so he used his right hand.  He had bilateral carpal tunnel in both hands.  On examination, his left hand grip and pinch were 4/5.  There was decreased sensation to light touch in the left forearm and hand/fingers.  The examiner reported that the Veteran had an injury to left arm, which resulted in decreased strength and touch sensation.

On June 2014 VA eye Disability Benefits Questionnaire (DBQ), the examiner found that the Veteran's eye condition did not impact his ability to work.  The examiner reasoned that the Veteran had no visual impairment from his service-connected condition of "absence of eye lens".  He was correctable to 20/20 vision in both eyes.  Visual field testing showed minimal restriction superiorly in both eyes, which was due to eye lid positon, rather than true ocular pathology.  The examiner stated that with 20/20 vision in both eyes and no visual field defects, the Veteran's eye conditions (pseudophakia of the right eye, mild age-related cataract of the left eye) will not impact his ability to work.  

On June 2014 VA diabetes mellitus DBQ, the examiner noted that the Veteran was examined in June 2014 and, based on his service connected conditions, he would be able to work.  The examiner found that the Veteran could work in a sedentary job.  The examiner stated that the Veteran should not drive commercially as he was on insulin.  He should not do prolonged walking and should avoid climbing or safety sensitive positions such as working from heights.  Regarding his employment history, the Veteran stated that he was a clerk at the post office for 28 years in which he sat at a desk and sorted boxes with a key punch.  He retired three years early and was given money.  He was given a short window of time to decide (30 days).  He claimed that he was tired and his legs ached, so he decided to opt out.  He reported that he was not currently looking for a job, because he could not stand or sit for a long period of time.  He also did not think that he could get a job.  He claimed that he tried to get SSA disability benefits, but was denied and receiving retirement benefits instead.  

On June 2014 VA ischemic heart disease DBQ, the examiner determined that the Veteran's ischemic heart disease did not impact his ability to work.  The examiner reasoned that the Veteran's ejection fraction was in the normal range, which indicated that he "may be able to do more activities if there weren't other factors such as obesity, deconditioning, and lung condition for which he used an inhaler."  The examiner added that the Veteran's subjective complaints of dyspnea and fatigue could also be attributed to these conditions.  The examiner noted that the Veteran also had hip and back conditions, which could also affect his activities.  Based on the current ejection fraction, he had no work restrictions. 

On June 2014 VA male reproductive system conditions DBQ, the examiner determined that the Veteran's male reproductive system conditions did not have any impact on his ability to work.  The examiner reasoned that diabetes affects erectile dysfunction by affecting the nerves to the penis and on physical examination, there was no evidence of the nerves being affected.  

On June 2014 diabetic sensory-motor peripheral neuropathy DBQ, the examiner determined that the Veteran's diabetic peripheral neuropathy impacted his ability to work in that he should avoid prolonged walking and avoid climbing or working in safety sensitive positions such as from heights.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the Board accords great probative weight to the aforementioned VA examiners' opinions.  Specifically, the January, February, and September 2010, as well as the June 2014 VA examiners, considered the full record, to include the Veteran's work history in the USPS and his complaints regarding the impact his service-connected disabilities had on his ability to perform his employment duties, in offering thorough opinions regarding the Veteran's functional impairment due to his service-connected disabilities.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinions.

Thus, based on the highly probative January, February, and September 2010, as well as June 2014 VA examinations with opinions, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's difficulty with walking or standing for long periods, pain in his legs, and fatigue, to include while at work, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment in a variety of fields.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinions.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms. 

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


